Case 1:20-cv-01716-GBD Document 61 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

MONROE STAFFING SERVICES, LLC and
STAFFING 360 SOLUTIONS, INC.,

 

 

Plaintiffs,
-against-

ORDER

PAMELA D. WHITAKER.
Defendant. 20 Civ. 1716 (GBD)

GEORGE B. DANIELS, United States District Judge:
The conference scheduled to occur on July 21, 2021 is hereby adjourned to September 28,

2021 at 9:30 a.m.

Dated: New York, New York
July 20, 2021

SO ORDERED.

GEOR B. DANIELS
nited States District Judge

 

 
